         Case 3:20-cv-00201-RNC Document 103 Filed 05/08/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca
Stanescu, her mother, et al.,
                                                     Case No.: 3:20-cv-00201-RNC
                        Plaintiffs,

v.
                                                     PLAINTIFFS’ MOTION TO
CONNECTICUT ASSOCIATION OF                           DISQUALIFY
SCHOOLS d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE, et al.,
                                                     May 8, 2020

                        Defendants.




       Plaintiffs Selina Soule, Chelsea Mitchell, Alanna Smith, and Ashley Nicoletti, by and

through counsel, submit the following motion to disqualify:

       1.      During a telephonic hearing on April 16, 2020, the Court ordered Plaintiffs’

counsel not to refer to intervenors as “males” but instead as “transgender females.” (See Exhibit

A to the accompanying Memorandum, Tr. 26, 29). The Court stated that Plaintiffs would not

“surrender any legitimate interest or position if you refer to them as transgender females” (Tr.

26) and declared that the Order was “consistent with science, common practice and perhaps

human decency” (Tr. 29).

       2.      The Court made these statements and entered its Order sua sponte without motion

or argument of counsel.




                                                 1
         Case 3:20-cv-00201-RNC Document 103 Filed 05/08/20 Page 2 of 4



        3.      28 U.S.C. § 455(a) provides: “Any justice, judge, or magistrate judge of the

United States shall disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.”

        4.      The Court’s Order that Plaintiffs’ counsel not refer to intervenors as “male” but

instead as “transgender females” rejects the gravamen of Plaintiffs’ lawsuit. Factually and

legally, Plaintiffs’ claim centers on the objective reality of biological sex as the operable

category under Title IX, and contends that allowing male athletes to take victories and

opportunities away from female athletes in competitions designated for girls deprives Plaintiffs

and others of the rights guaranteed them by Title IX.

        5.      Plaintiffs’ counsel have the right and professional responsibility to communicate

clearly and accurately about their case and to present their arguments in a manner consistent with

their legal theories and the dispositive facts.

        6.      The Court’s Order and its accompanying statements have left the ineradicable

impression that the Court has prejudged matters at the very center of Plaintiffs’ case. The Court’s

Order and its statements were unjustified and inconsistent with the appearance of impartiality.

        Therefore, and for the reasons set forth in the accompanying Memorandum of Law,

Plaintiffs move the Court to disqualify itself from further proceedings in this case.

        Respectfully submitted this 8th day of May, 2020.

                                        By: s/ Roger G. Brooks

                                        Roger G. Brooks
                                        CT Fed. Bar No. PHV10498
                                        Jeffrey A. Shafer
                                        CT Fed. Bar No. PHV10495
                                        Alliance Defending Freedom
                                        15100 N. 90th Street
                                        Scottsdale, Arizona 85260
                                        Telephone: (480) 444-0020

                                                  2
Case 3:20-cv-00201-RNC Document 103 Filed 05/08/20 Page 3 of 4



                      Fax: (480) 444-0028
                      Email: rbrooks@ADFlegal.org
                      Email: jshafer@ADFlegal.org

                      Kristen K. Waggoner
                      CT Fed. Bar No. PHV10500
                      Christiana M. Holcomb
                      CT Fed. Bar No. PHV10493
                      Alliance Defending Freedom
                      440 First St. NW, Suite 600
                      Washington, D.C. 20001
                      Telephone: (202) 393-8690
                      Fax: (202) 347-3622
                      Email: kwaggoner@ADFlegal.org
                      Email: cholcomb@ADFlegal.org

                      Howard M. Wood III
                      CT Bar No. 68780, CT Fed. Bar No. 08758
                      James H. Howard
                      CT Bar No 309198, CT Fed. Bar No 07418
                      Fiorentino, Howard & Petrone, P.C.
                      773 Main Street
                      Manchester, CT 06040
                      Telephone: (860) 643-1136
                      Fax: (860) 643-5773
                      Email: howard.wood@pfwlaw.com
                      Email: james.howard@pfwlaw.com

                      Attorneys for Plaintiffs




                                 3
         Case 3:20-cv-00201-RNC Document 103 Filed 05/08/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 8, 2020, a copy of the foregoing Motion to Disqualify was

filed electronically with the Clerk of Court. Service on all parties will be accomplished by

operation of the court’s electronic filing system.


                                      s/ Roger G. Brooks
                                      Attorney for Plaintiffs




                                                     4
